UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the RegistrantxFiled by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Pursuant to §240.14a-12 DWS INTERNATIONAL FUND, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: o Fee paid previously with preliminary materials. 1 o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: [DWS INVESTMENTS LOGO] Deutsche Bank Group DWS International Value Opportunities Fund Important Proxy News PLEASE VOTE TODAY! Dear Shareholder: Recently, we distributed proxy materials regarding the Special Meeting of Shareholders of the DWS International Value Opportunities Fund. This meeting is scheduled for June 10, 2010 at 2:00 p.m. Eastern time. To date, our records indicate that we have not received your voting instructions. After careful consideration, the Board of Directors recommends that shareholders vote "FOR" the proposals. Your vote is important no matter how many shares you own. We urge you to act promptly in order to allow us to obtain a sufficient number of votes and avoid the cost of additional solicitation. For your convenience, please utilize any of the following methods to submit your vote: 1. By Phone. Please call Computershare Fund Services, Inc. toll-free at 866-704-4430. Representatives are available to take your vote Monday through Friday between the hours of 9:00 a.m. and 11:00 p.m. and Saturday from 12:00p.m. to 6:00 p.m. Eastern time. Please have your proxy card available. 2. By Internet. Visit www.proxy-direct.comand follow the simple on-screen instructions. 3. By Touch-Tone Phone. Dial the toll-free number found on your proxy card and follow the simple instructions. 4. By Mail. Simply return your executed proxy card in the envelope provided. However, please try to utilize one of the three options above to register your vote, so it may be received in time for the meeting. WE NEED YOUR HELP. PLEASE VOTE TODAY! [DWS INVESTMENTS LOGO] Deutsche Bank Group DWS International Value Opportunities Fund Important Proxy News PLEASE VOTE TODAY! Dear Shareholder: Recently, we distributed proxy materials regarding the Special Meeting of Shareholders of the DWS International Value Opportunities Fund. This meeting is scheduled for June 10, 2010 at 2:00 p.m. Eastern time. To date, our records indicate that we have not received your voting instructions. After careful consideration, the Board of Directors recommends that shareholders vote "FOR" the proposals. Your vote is important no matter how many shares you own. We urge you to act promptly in order to allow us to obtain a sufficient number of votes and avoid the cost of additional solicitation. For your convenience, please utilize any of the following methods to submit your vote: 1. By Internet. Visit www.proxyvote.com and follow the simple on-screen instructions. 2. By Touch-Tone Phone. Dial the toll-free number found on your voting instruction form and follow the simple instructions. 3. By Mail. Simply return your executed voting instruction form in the envelope provided. However, please try to utilize one of the above options to register your vote, so it may be received in time for the meeting. WE NEED YOUR HELP. PLEASE VOTE TODAY!
